                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION




  UNITED STATES OF AMERICA,
                                                  CR 19-27- BLG- DLC
                      Plaintiff,

        vs.                                        ORDER

  MONWELL DWIGHT BOOTH,

                      Defendant.

      Before the Court is Defendant Monwell Dwight Booth's Motion to Suppress

(Doc. 19). Booth is charged with being a prohibited person in possession of a

firearm in violation of 18 U.S.C. § 922(g)(l). (Doc. 1 at 1.) Booth seeks to

suppress evidence of the firearms and ammunition that provide the basis for his

indictment on the grounds that the police officers who recovered the evidence

lacked justification to perform the search without a warrant. (Doc. 20 at 4-6.) The

Government opposes this Motion. (Doc. 24.) For the following reasons, the

Motion will be denied.

                             FACTUAL BACKGROUND


      On November 10, 2018 at approximately 4 :11 p.m., the Billings Police

Department received an emergency phone call reporting a burglary at Booth' s

residence. Upon contact, dispatch was told that someone had "broken into my

                                       -1 -
neighbor's home and no one is there, they kicked the door right in." Booth's

neighbor, Scott Byykkonen, had been informed by an unknown individual that

someone had been seen breaking into Booth's home. Byykkonen informed

dispatch that the individual claimed to have seen the burglary occur but stated that

he was not "sticking around" and drove away from the scene. Byykkonen called

911 after confirming that someone had broken in through Booth's back door,

sticking his head inside, and yelling "hello." Byykkonen told dispatchers that no

one was around. Byykkonen also informed dispatch that he did not know whether

the individual was responsible for the burglary. Billings Police Officers Stovall

and Adams reported to the scene.

      At the scene, the officers met Byykkonen, who led them to the rear door of

Booth's residence which had been left open with a panel missing and glass broken

around it. Byykkonen told the officers that he was "unsure if there was anyone

else inside the residence." (Doc. 20-2 at 2.) The officers announced themselves

and entered the home to see if anyone was hiding inside. The officers began on the

first floor and proceeded upstairs after finding that it was clear. While clearing an

upper-story bedroom, Officer Stovall reported seeing "two Glock pistols and [an]

AR-15 rifle sitting on a shelf in the closet. There were also several AR-15

magazines sitting halfway out of a safe next to the firearms." (Id.) Officer Adams


                                         -2-
also reported observing "multiple one[-]dollar bills in a dresser drawer and [on the]

floor of the bed room." (Doc. 20-3 at 2.)

       After establishing that no one was in the home, the officers successfully

made phone contact with Booth, who was "not ... very concerned" about the

burglary and not interested in pursuing any charges. (Docs. 20-2 at 2; 20-3 at 2.)

Outside, the officers met Samie Nava, Booth's friend, who stated that she was

going to watch Booth' s house until he could come home. Nava confirmed that the

officers had checked to make sure no one was in the home before going inside

herself. (Doc. 20-2 at 2.)

      Officer Adams found Booth's reactions odd, so he checked into Booth and

discovered that he was on state supervision for a violent felony. Based on this

information, Officer Stovall contacted Probation and Parole Officer Baxter, who

was supervising Booth and advised that he was a prohibited person. Officer Baxter

requested that the firearms be confiscated and that the officers perform a search of

the residence. During the search, the officers found illegal substances, drug

paraphernalia, ammunition, and several holsters. In total, the officers confiscated

the following firearms and ammunition:

      [A] Glock, model 22, .40 caliber semi-automatic pistol, . . . a Glock,
      model 19, 9mm caliber semi-automatic pistol, ... a Ruger, model
      AR556, 5.56 caliber semi-automatic rifle, . . . magazines for each


                                        -3-
      firearm.... 850 rounds of .223 caliber [ammunition], 49 rounds of .40
      caliber [ammunition,] and 50 rounds of 9mm caliber [ammunition].

(Doc. 20-4 at 3.)

                                     DISCUSSION


      Booth asserts that all evidence of firearms and ammunition must be

suppressed because Officers Stovall and Adams entered and searched his home

without a warrant and without the necessary probable cause and exigent

circumstances to justify doing so. Additionally, Booth claims that, once in his

home, the officers went beyond the scope of any permissible search when they

looked inside the upstairs closet.

      Warrantless searches "are per se unreasonable under the Fourth

Amendment-subject only to a few specifically established and well-delineated

exceptions." Katz v. United States, 389 U.S. 347, 357 (1967). Accordingly, "the

government bears the burden of showing that a warrantless search ... falls within

an exception to the Fourth Amendment's warrant requirement." United States v.

Cervantes, 703 F.3d 1135, 1141 (9th Cir. 2012). The government must meet its

burden by a preponderance of the evidence. United States v. Matlock, 415 U.S.

164, 178n.14(1974).

      One such exception is for the existence of exigent circumstances. When, as

here, the government relies upon the exigent circumstances exception, it "must


                                        -4-
satisfy two requirements: first, the government must prove that the officer had

probable cause to search the house; and second, the government must prove that

exigent circumstances justified the warrantless intrusion." Hopkins v. Bonvicino,

573 F.3d 752, 766-67 (9th Cir. 2009) (internal quotation marks and citation

omitted). The Court addresses these requirements in tum.

        I.   Probable Cause

      A search is supported by probable cause when "the known facts and

circumstances are sufficient to warrant a man of reasonable prudence in the belief

that contraband or evidence of a crime will be found." Id. at 767 (internal

quotation marks and citations omitted). "An action is reasonable under the Fourth

Amendment, regardless of the individual officer's state of mind, as long as the

circumstances, viewed objectively, justify the action." Brigham City, Utah v.

Stuart, 547 U.S. 398, 404 (2006) (internal quotation marks and citation omitted)

(emphasis in original).

      Booth argues that the officers did not have probable cause to enter his home

because they had been informed by Byykkonen prior to arrival that the back door

had been broken in, that he had not personally witnessed it happen, that a potential

witness had left the area, and that Byykkonen had "checked the house and no one




                                        -5-
was inside." (Doc. 20 at 7.) The Court disagrees that these facts defeat a finding

of probable cause.

      First, the information the officers received prior to arrival at the scene is

precisely what established probable cause. They had been informed that an

unknown individual had forcibly entered the rear door of Booth's residence while

he was away, that an eyewitness had fled the scene, and that a neighbor confirmed

that the rear door had been broken into. These facts were then confirmed

immediately upon their arrival when they met Byykkonen and found the rear door

of Booth's residence ajar with signs of forced entry. These circumstances, viewed

objectively, firmly indicate that a burglary had either recently been completed or

was currently underway.

      Second, it was not clear whether the burglar remained within the residence.

Byykkonen only stated that he had stuck his head inside the door and yelled

"hello" but that "no one was around." This is a far cry from ensuring that whoever

had broken into the home was not hiding somewhere inside. Indeed, when Officer

Stovall arrived on scene he noted that Byykkonen was "unsure if there was anyone

else inside the residence." (Doc. 20-2 at 2.) This is not a case in which an

eyewitness could attest to seeing the burglar leaving the scene of the crime so that

law enforcement could be certain that the crime had already been completed and


                                         -6-
that there was no further chance of apprehending the perpetrator during the

commission of the crime. Instead, officers only knew that someone had been seen

forcibly entering the home, which was confirmed by evidence at the scene, and that

the only person who had dared try to make contact with the perpetrator had merely

peeked his head in the door and yelled "hello." Viewed objectively, these

circumstances justify a belief that a burglary had been committed and that the

perpetrator may still have been within the residence.

      Lastly, there is no indication that some great span of time had lapsed

between the burglary and the time when the officers responded. Booth has not

asserted that the officers were lackadaisical in their response and this is not a case

in which the burglary was discovered the morning after or even an hour after its

occurrence. Instead, the 911 call was initially placed by Byykkonen's girlfriend

while Byykkonen was talking with the unknown witness who had just seen the

break-in and the call was completed by Byykkonen as soon as he had confirmed

what the unknown witness had claimed- that the rear door to Booth's home had

been forcibly entered. Byykkonen had talked with the witness only "two minutes"

before talking to dispatch. The responding officers promptly arrived at the scene

with directions from dispatch to "check the area, check into that residence, and

swing by and talk with [Byykkonen]."


                                         - 7-
       Based on these facts, the officers could reasonably conclude that Booth's

home had recently been burglarized and that the perpetrator could still possibly be

in the residence. In other words, the known facts and circumstances were

sufficient for the officers to reasonably believe that a crime had been committed

and that evidence of that crime, or potentially the perpetrator himself, could be

found within. Accordingly, the Court finds that probable cause existed in this case.

       II.   Exigent Circumstances

      Exigent circumstances are defined as those circumstances leading a

reasonable person to believe that entry is "necessary to prevent physical harm to

the officers or other persons, the destruction of relevant evidence, the escape of the

suspect, or some other consequence improperly frustrating legitimate law

enforcement efforts." Fisher v. City ofSan Jose, 558 F.3d 1069, 1086 (9th Cir.

2009) (internal quotation marks and citation omitted). Exigencies must be viewed

"from the totality of the circumstances known to the officers at the time of the

warrantless intrusion." United States v. George, 883 F.2d 1407, 1412 (9th Cir.

1989) (internal quotation marks and citation omitted). Additionally, because

exigent circumstances "necessarily imply that there is insufficient time to get a

warrant," the government must show "that a warrant could not have been obtained

in time." Id. (internal quotation marks and citations omitted).


                                         - 8-
       Booth asserts that there were no exigent circumstances in this case because

the robbery had already been completed by the time that officers responded to the

scene. Further, Booth claims that there were no exigent circumstances here

because there was no emergency. (Doc. 20 at 7- 10.) This Court disagrees.

      The Ninth Circuit, as well as other circuits, has upheld "exigent

circumstance searches based on officers finding physical evidence of a burglary,

such as a broken window or forced lock." Murdock v. Stout, 54 F.3d 1437, 1441

(9th Cir. 1995), abrogated on other grounds by United States v. Ramirez, 523 U.S.

65 , 69- 70 (1998); see also United States v. Valles-Valencia, 811 F.2d 1232, 1236

(9th Cir. 1987) (finding warrantless entry justified in light of report of possible

burglary, inexplicable existence of several men at the home, and signs of forced

entry); United States v. Dart, 747 F.2d 263, 267 (4th Cir. 1984) (finding

warrantless entry justified when signs of burglary were evident and officer had

reason to believe perpetrator could still be on premises); United States v. Estese,

479 F.2d 1273, 1274 (6th Cir. 1973) (upholding warrantless entry when responding

officers found door ajar and evidence that it had been forced). This is because

"[n]ormally, when officers suspect a burglary in progress, they have no idea who

might be inside and may reasonably assume that the suspects will, if confronted,

flee or offer armed resistance." Frunz v. City of Tacoma, 468 F.3d 1141, 1145 (9th


                                         -9-
Cir. 2006). Accordingly, "[s]o long as the officers have established probable cause

for a burglary," the exigencies inherent in the situation entitle the police to "enter

immediately, using all appropriate force." Sandoval v. Las Vegas Metro. Police

Dep 't, 756 F.3d 1154, 1163 (9th Cir. 2014) (internal quotation marks and citation

omitted).

      As has been discussed above, the Court finds that there was probable cause

to believe that a burglary was either in progress or recently accomplished.

Moreover, the Court does not share Booth' s conviction that Byykkonen had

ensured that whoever had committed the burglary was not still lurking within the

house. Byykkonen did no more than "stick his head in" and yell "hello." There is

ample reason that Byykkonen limited the exposure of his profile in such a manner

and stopped short of walking through the home himself-he had no idea who

might be inside and could reasonably assume that if the suspect were confronted,

he would either flee or offer armed resistance. This creates an exigent situation.

The exigency of which is aptly evidenced by the fact that Nava ensured that the

officers had made sure no one remained in the home before she went in. It need

not be stated, but the exigency would vanish if it were known with certainty that

whoever had committed the burglary had been seen leaving the scene. That is not

the case here, where the person who witnessed the break-in had fled and remained


                                         -10-
unknown and the reporting neighbor could not be sure whether anyone remained in

the home. All that was known was that someone had been seen forcibly entering

Booth's residence but that no one had been seen leaving the residence.

      Booth argues that the fact responding officers did not ask Byykkonen for

"contact information for the landlord and/or Mr. Booth" before entering the

residence and conducting a protective sweep indicates that there "was clearly no

exigency." (Id. at 7-8.) The Court cannot agree with this logic. If anything, this

evidence again shows that there were exigent circumstances because the officers

did not waste time getting contact information before entering the home and

ensuring there was not an individual inside who might either attack or flee. It

appears absurd to suggest that officers responding to the scene of a burglary would

refrain from ensuring that the perpetrator was not still on the scene to gather

contact information for the owner of the home or his landlord. The officers could

not know that the "burglary was already a fait accompli" without entering the

residence to ensure that the perpetrator had left. (Id. at 8.) And, again, Byykkonen

could not provide this certainty that would allow the responding officers to pause

and collect this type of information.

      For this same reason, the Court finds that applying for a search warrant was

equally impracticable. The officers could not know whether the crime was


                                        -11-
ongoing without checking the residence to confirm that the perpetrator had left. To

stop and apply for a warrant while there was the potential that the burglar remained

in the home and could either flee or aggressively respond to the presence of police

officers could have exposed the police officers to unnecessary personal risk or

provided the perpetrator an opportunity for escape. Burglary is a crime that carries

an inherent risk of violence, which should not be ignored when it is unknown

whether the perpetrator is still on the scene. See James v. United States, 550 U.S.

192, 203-04 (2007) ("The main risk of burglary arises not from the simple

physical act of wrongfully entering onto another's property, but rather from the

possibility of a face-to-face confrontation between the burglar and a third party-

whether an occupant, a police officer, or a bystander-who comes to investigate.").

In short, the immediacy of the situation would have made the application for a

search warrant irresponsible.

      The Court finds that the entry into Booth's home was supported by probable

cause and exigent circumstances. Nonetheless, before concluding, it is worth

addressing Booth's argument that the officers went beyond the scope of the

permissible search in this case.

      Booth couches this argument in his alternative theory argument-posed

prospectively in case the United States were to try to justify the search under the


                                        - 12-
"protective sweep" exception to the search warrant requirement. (Doc. 20 at 11.)

The Court need not address the applicability of the protective sweep exception

because the Court has already found the search justified under the exigent

circumstances exception. Moreover, the protective sweep exception is applicable

to searches made incident to arrest. Maryland v. Buie, 494 U.S. 325, 334 (1990).

Here, there was no arrest.

      However, Booth goes on to argue that "the officers went beyond the scope

of their protective sweep by opening drawers and moving clothes, specifically in

the bedroom closet, where: a) given the closet's small dimensions, no person could

have hidden; and b) Mr. Booth's clothes were hung up across the width of the

closet thereby blocking any 'plain view' of the closet shelf where the two Glock

cases or the AR-15 were located." (Doc. 20 at 13.) Booth then alleges that the

officers had to have opened the drawer holding the loose cash mentioned in the

report. (Id. at 13- 14.) Although Booth presents these assertions under his

protective sweep argument, they would be equally applicable to the search this

Court finds was justified under the exigent circumstances exception.

      The search justified by the exigent circumstances described above would be

for the perpetrator of the burglary and, accordingly, would only permit searching

those areas where the perpetrator could be hiding. Although the dimensions of the


                                       - 13-
drawer in question have not been presented, a drawer would seem to be unlikely

place for a burglar to hide. But the factual assertions presented by Booth,

including that the drawer had been "closed at the time the officers initiated their

protective sweep," are unsupported and run contrary to the only factual evidence

before the Court, the reports written by both Officers Stovall and Adams. (Doc. 20

at 13.) In relevant part, Officer Stovall's report states:

      As we made it into the northern most bedroom which was blue in
      color and had mens clothes all over the floor, we checked on the north
      side of the bed and as I turned around I saw two Glock pistols and
      an[ ] AR-15 rifle sitting on a shelf in the closet. There were also
      several AR-15 magazines sitting halfway out of a safe next to the
      firearms.

(Doc. 20-2 at 2.) While Officer Adams' report states that "[w]hile clearing the

residence, I observed two Glock pistols and an ARIS rifle in the upstairs bedroom

in a closet. I also observed multiple one[-]dollar bills in a dresser and [on the]

floor of the bed room." (Doc. 20-3 at 2.)

      Booth conjectures that the officers had to have moved clothes aside in the

closet and opened drawers. Although Booth undoubtedly knew the condition of

his bedroom before leaving for the day, interceding circumstances-a burglary-

may have altered that condition. And, more importantly, the officers who

responded to the scene and were searching the home for a burglar noted that the

items in question were in plain view. Officer Stovall does not report having to

                                         -14-
move clothes aside, nor even particularly searching the closet, he only states that

he "turned around" and saw the guns in the closet. Officer Adams notes that the

money was strewn about the floor and in a dresser drawer, he does not note that he

was opening drawers. Certainly, it would seem that having one's personal

belongings misplaced or strewn about the home could be expected subsequent to a

burglary. This is precisely what was reported by the two officers who witnessed

the condition of the home immediately after the burglary, notwithstanding Booth's

bald assertions of fact to the contrary.

      Based on the foregoing, the Court finds that the officers had probable cause

to search for a burglar within Booth's residence and that exigent circumstances

made the postponement of that search for a warrant impracticable. Further, the

Court finds that the officers did not go beyond the scope of the search that was

justified in the circumstances. Accordingly,

      IT IS ORDERED that Booth's Motion (Doc. 19) is DENIED.

      DATED this ~        day of June, 2019.




                                                  Dana L. Christensen, Chief Judge
                                                  United States District Court



                                           -15-
